Case 3:19-cv-00805-DJN-RCY Document 19 Filed 09/14/20 Page 1 of 5 PagelD# 470

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
FRED M. CARRINGTON,
Petitioner,
v. Civil No. 3:19cv805 (DJN)
HAROLD W. CLARKE,
Respondent.
MEMORANDUM OPINION

This matter comes before the Court on Petitioner Fred M. Carrington’s (“Petitioner”)
Objections to Magistrate’s Report and Recommendation (“Objections” (ECF No. 18)).
Petitioner, a Virginia inmate proceeding pro se, filed a petition for habeas corpus under 28
U.S.C. § 2254 (“§ 2254 Petition” (ECF No. 1)).! Respondent Harold W. Clarke (“Respondent”)
filed a Motion to Dismiss the Petition (ECF No. 12) and United States Magistrate Judge
Roderick C. Young recommended that the Court grant the Motion to Dismiss (“R&R” (ECF No.
17)). Petitioner then filed his Objections. For the reasons that follow, Petitioner’s Objections
will be OVERRULED, Respondent’s Motion to Dismiss will be GRANTED and the Report and
Recommendation will be ADOPTED.

I. Background

Petitioner was convicted in the Circuit Court of the City of Norfolk of Distribution of a

Schedule I or II Controlled Substance third or subsequent offense, Possession of a Schedule I or

If Controlled Substance with Intent to Distribute third or subsequent offense, and of Conspiracy

 

| The Court employs the pagination assigned to parties’ submissions by the CM/ECF

docketing system. To the extent practicable, the Court corrects the punctuation, capitalization,
and spelling in any documents filed by the parties.
Case 3:19-cv-00805-DJN-RCY Document 19 Filed 09/14/20 Page 2 of 5 PagelD# 471

to Distribute a Schedule I or I] Controlled Substance. (ECF No. 11-1 at 1.) The Circuit Court

sentenced Petitioner to twenty-five years of incarceration for the above crimes. (/d. at 2.)

On October 30, 2019, Petitioner filed his § 2254 Petition, raising the following claims:

Claim 1

Claim 2

Claim 3

Claim 4

Claim 5

Claim 6

The arrest and search of Petitioner violated the Fourth
Amendment. (ECF No. 1-1, at 1.)

The evidence was insufficient evidence to support Petitioner’s
convictions for distribution of heroin third offense and conspiracy
to distribute heroin. (/d.)

The evidence was insufficient to support Petitioner’s conviction for
possession with intent to distribute heroin third offense. (/d.)

The Circuit Court erred when allowed Detective Gillespie to testify
as an expert in this case. (/d.)

“Allowing the enhanced punishment for these said two charges
violated” Petitioner’s right under the Eighth and Fourteenth
Amendments and “Clause I, Article I, Section 9, of the United
States Constitution as well as the Virginia Constitution prohibiting
ex post facto law.” (/d.)

Permitting Petitioner to be convicted of both possession with intent
to distribute heroin third or subsequent offense and distribution of
heroin third or subsequent offense violated the prohibition against
multiplicity/duplicity and his rights under the Double Jeopardy
Clause. (/d.)

The Report and Recommendation thoroughly analyzed each claim. (R&R at 2-13.) In

sum, it found that “Claim 1 is not cognizable on federal habeas, Claim 4 is procedurally

defaulted, and Claims 2, 3, 5, and 6 lack merit.” (R&R at 2.) Accordingly, the Report and

Recommendation recommended that the Motion to Dismiss be granted and the Petition be

denied. (R&R at 14.)

Petitioner then filed objections to the Report and Recommendation, rendering this matter

ripe for review.
Case 3:19-cv-00805-DJN-RCY Document 19 Filed 09/14/20 Page 3 of 5 PagelD# 472

II. Standard of Review

“The magistrate [judge] makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing
Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court “shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate’s
report enables the district judge to focus attention on those issues — factual and legal — that are
at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). “[WJhen a party
makes general and conclusory objections that do not direct the court to a specific error in the
magistrate’s proposed findings and recommendations,” de novo review is unnecessary. Orpiano
v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (citations omitted).

III. Discussion

Petitioner raises five objections to the Report and Recommendation. (Obj. at 1-6.) The
Court will examine each in turn.

In Objection A, Petitioner does not dispute that the Report and Recommendation
correctly disposed of Claim | pursuant to Stone v. Powell, 428 U.S. 465 (1976). Instead, he
contends that the Court should consider Claim 1 as a claim that trial counsel was ineffective for
failing to “properly litigate” his Fourth Amendment claim. (Obj. at 2.)

The Court need not entertain this entirely new claim of ineffective assistance of counsel
raised for the first time in the Objections to the Report and Recommendation. See Sample v.
Ballard, 860 F.3d 266, 275 (4th Cir. 2017) (affirming district court’s refusal to entertain new

claims of ineffective assistance of counsel raised for the first time in objections to a report and
Case 3:19-cv-00805-DJN-RCY Document 19 Filed 09/14/20 Page 4 of 5 PagelD# 473

recommendation). Moreover, the Court declines to exercise its discretion to entertain
Petitioner’s inchoate claim that counsel was ineffective for failing to “properly litigate” his
Fourth Amendment claim. (Obj. at 2.) At trial and on appeal, counsel argued that “the police
seized him without reasonable, articulable suspicion he was engaged in criminal activity” and
“the police searched him without either probable cause to arrest or search him.” (ECF No. 11-4
at 2.) In his Objections, Petitioner fails to specify, as he must, how counsel’s litigation of his
Fourth Amendment claims was deficient. See Sample, 860 F.3d at 275 (emphasizing that in
federal habeas proceeding, “‘notice’ pleading is not sufficient, for the petition is expected to state
facts that point to a real possibility of constitutional error” (quoting Rules Governing Section
2254 Case, Rule 4 Advisory Comm. Note)). Accordingly, Objection A will be OVERRULED.
In Objection B, Petitioner contends that insufficient evidence existed to support his
conviction for conspiracy to distribute heroin. Contrary to Petitioner’s contention, neither the
Report and Recommendation nor the Virginia courts relied upon any “manufactured facts.”
(Obj. at 4.) Rather, as recounted by the Court of Appeals of Virginia and the Report and
Recommendation, “[bJecause Platt made contact with Gillespie within [Petitioner’s] sight, and
Platt immediately returned from Gillespie’s vehicle with purchase money, the jury could
rationally infer that [Petitioner] sold the heroin to Platt knowing that Platt intended to sell it
illegally.” (R&R at 7 (citations omitted).)? Accordingly, Objection B will be OVERRULED.
In Objection C, Petitioner disagrees with the Report and Recommendation’s

recommendation to dismiss Claim 4. Petitioner, however, fails to identify any error with respect

 

2 As part of Objection B, Petitioner also objects to the conclusion that the evidence was

sufficient to support his conviction for possession of heroin with intent to distribute. Petitioner
insists that he was an addict and possessed heroin for his personal use. As explained in the
Report and Recommendation, ample evidence supported the conclusion that Petitioner possessed
heroin with the intent to distribute the same.
Case 3:19-cv-00805-DJN-RCY Document 19 Filed 09/14/20 Page 5 of 5 PagelD# 474

to the analysis in the Report and Recommendation. Accordingly, Objection C will be
OVERRULED.

In Objections D and E, Petitioner essentially repeats his arguments as to why he believes
he is entitled to relief with respect to Claims 5 and 6. Petitioner does not identify any error in the
Report and Recommendation’s analysis as to why these claims should be dismissed.
Accordingly, Objections 5 and 6 will be OVERRULED.

IV. Conclusion

The Court has reviewed the Report and Recommendation and agrees with the findings
and recommendations therein. Accordingly, Petitioner’s Objections (ECF No. 18) will be
OVERRULED. The Report and Recommendation (ECF No. 17) will be ACCEPTED and
ADOPTED. The Motion to Dismiss (ECF No. 9) will be GRANTED. The action will be
DISMISSED. A certificate of appealability will be DENIED.

An appropriate order will accompany this Memorandum Opinion.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

Petitioner. Ad
/s/ /

David J. Novak :
United States District Judge
Richmond, Virginia

Dated: September /¥. 2020

 

3 An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability
will not issue unless a prisoner makes “‘a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonable jurists could
debate whether (or, for that matter, agree that) the petition should have been resolved in a
different manner or that the issues presented were “adequate to deserve encouragement to
proceed further.”” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,
463 U.S. 880, 893 & n.4 (1983)). No law or evidence suggests that Petitioner is entitled to
further consideration in this matter.

tn
